Citation Nr: 1713813	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  08-20 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  

In a May 2010 Report of General Information, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e).

This matter was remanded by the Board in December 2011, April 2013, and August 2015.   


FINDING OF FACT

The Veteran's low back disability did not have its clinical onset in service and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.S. §§ 1110, 1112, 5107 (LexisNexis 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran states that his current low back disability was caused in service as the result of carrying heavy bags of fertilizer.  See November 2004 Statement in Support of Claim; May 2008 Buddy Statement; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a present disability, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 
38 C.F.R. §§ 3.303 (b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

As an initial matter, the Board notes that this claim was previously remanded in August 2015 to obtain a VA examination and an open magnetic resonance imaging scan (MRI), if the examiner deemed necessary.  An open MRI was requested because the Veteran is claustrophobic, and has heart issues.  The Veteran's primary care physician opined that due to the enclosed nature of a standard MRI, it would not be safe for the Veteran to undergo such testing due to his claustrophobia and his heart condition.  See October 2013 Medical Treatment Record.  Consequently, the August 2016 examiner opined that an MRI was necessary to provide a nexus opinion in regards to the Veteran's low back disability.  Unfortunately, VA has tried on multiple occasions to schedule the Veteran for an open MRI, but there is no such equipment available in the State of Hawaii at any VA, Department of Defense, or private facility.  See March 2017 Internal VA Email Correspondence.  

The Veteran's primary care physician has opined that the Veteran could have a closed MRI done safely if he was under sedation.  See October 2013 Medical Treatment Record.  However, the Veteran has refused the option of having an MRI performed under sedation.  See March 2017 Internal VA Email Correspondence.  

Because of the impossibility of scheduling the Veteran for an open MRI in Hawaii due to a lack of equipment, and because the Veteran has refused to undergo a closed or semi-open MRI with sedation, even though his primary care physician opined that a sedated closed MRI would be safe for the Veteran, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board Remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  Thus, the Board finds that VA has fully satisfied its duty to assist.

Regarding current disability, the Veteran has had three surgeries on his lumbar spine and has been diagnosed with degenerative disk disease.  See March 2005 Medical Treatment Record; see also January 2012 VA Examination at 1.  Accordingly, the first element of service connection is met.

As to the second element, the Veteran asserts that his back pain began in service, and that he was seen several times in service for back pain.  See November 2004 Statement in Support of Claim.  While service treatment records (STRs) do not reflect that the Veteran received treatment during his time on active duty, the Veteran has provided a lay statement from a fellow airman that corroborates the fact that the Veteran worked seven days a week on the golf course at their base, and carried heavy bags of fertilizer until he had to be assigned to a desk job because his complaints of back pain.  See May 2008 Statement of G.E.K.  The Veteran is competent to report back pain during service, and the Board finds his statement in this regard credible.  Accordingly, the second element of service connection is also established as to the presence of back pain during active duty.

However, the record contains no diagnosis of arthritis during service, and no sufficient combination of manifestations to identify arthritis at that time or within one year of service discharge.  38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Therefore, the provisions regarding presumptive service connection and service connection based on continuity of symptomatology are not applicable to this Veteran's case, and competent evidence of a nexus between his current disability and service is required.  

The Board notes that there are five nexus opinions of record, but they are all inadequate for rating purposes.  Dr. S. B. has provided opinions in May 2005, May 2008 and May 2013 stating that the Veteran's back condition is directly related to service.  However, Dr. S. B. has failed to provide any rationale in all three of his opinions. As such, all three opinions authored by Dr. S. B. are of no probative value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported by an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

During an October 2009 VA examination, the examiner opined that while he leans toward believing that the disability began in service, he could not provide an opinion without resorting to mere speculation, as he could not with any certainty rule out the possibility that his post-military work may have caused his back disability.  As this opinion is inconclusive, it too is of no probative value.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The Veteran was afforded another VA examination in January 2012, wherein the examiner provided the exact same opinion copy and pasted from the October 2009 examination.  Thus this opinion is also afforded no probative value.  Id.  Finally, the Veteran was provided with another VA examination in February 2016, but, as noted above, the examiner was unable to provide a nexus opinion without an MRI. 

The only other opinions of record addressing the relationship between the Veteran's low back disability and his service come from the Veteran and his spouse.  See March 2005 and March 2006 Statements in Support of Claim.  However, as lay persons, they can only comment as to symptoms and immediately-observable relationships.  They lack the expertise in this case, not involving such an immediately observable cause-and-effect relationship, to conclude that the Veteran's back disability was caused by a specific injury in service, as opposed to some other cause.  Rather, it would require medical expertise to evaluate the disability, consider all the potential causes, and determine that one was a more likely cause than another.  Thus, the opinions from the Veteran and his wife as to the etiology of his low back disability are not competent medical evidence, there is no competent probative nexus opinion in favor of the claim, and the claim is denied.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability, that doctrine is not for application.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


